                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

JESUS CORONA GARCIA and                            )
JANNET GOMEZ,                                      )
                                                   )
       Plaintiffs,                                 )
                                                   )
v.                                                 )      Case No. CIV-19-166-D
                                                   )
MATT WHITAKER, Attorney General,                   )
et al.,                                            )
                                                   )
       Defendants.                                 )

                                          ORDER

       Before the Court is Plaintiffs’ Motion to Voluntarily Dismiss pursuant to FED. R.

CIV. P. 41(a)(1)(A)(i) [Doc. No. 18]. Although Plaintiffs have filed a motion to dismiss

rather than a notice of dismissal, Plaintiffs have an absolute right to dismiss their case

without prejudice since Defendants have not served an answer or filed a motion for

summary judgment.

       FED. R. CIV. P. 41(a)(1)(A)(i) provides for voluntary dismissal of an action by a

plaintiff without a court order, subject to certain enumerated exceptions: “[T]he plaintiff

may dismiss an action without a court order by filing a notice of dismissal before the

opposing party serves either an answer or a motion for summary judgment.” None of the

enumerated exceptions apply here. Further, under Rule 41(a)(1)(A), a voluntary notice of

dismissal is “‘self-executing, i.e., it is effective at the moment the notice is filed with the

clerk and no judicial approval is required.’” Janssen v. Harris, 321 F.3d 998, 1000 (10th

Cir. 2003) (quoting Marex Titanic, Inc. v. Wrecked and Abandoned Vessel, 2 F.3d 544, 546
(4th Cir. 1993)).

       Accordingly, Plaintiffs’ motion to dismiss [Doc. No. 18] is GRANTED. This action

is dismissed without prejudice. FED. R. CIV. P. 41(a)(1)(B). The Clerk is directed to close

this case forthwith.

       IT IS SO ORDERED this 12th day of June 2019.




                                            2
